                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 SHANE LEE ZIMMERMAN,

                          Plaintiff,

          v.                                                CAUSE NO. 3:19-CV-887-DRL-MGG

 MISHAWAKA CITY OF INDIANA,

                          Defendant.

                                       OPINION AND ORDER

        Shane Lee Zimmerman, a prisoner without a lawyer, filed an amended complaint against the

City of Mishawaka and the Mishawaka Police Department alleging that they are liable to him for the

actions of one of its officers, Officer Andrew Bauer. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citations omitted). Still, pursuant to 28 U.S.C. § 1915A, the court must review the complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks monetary relief against

a defendant who is immune from such relief.

        Mr. Zimmerman alleges that, on July 16, 2019, Officer Andrew Bauer of the Mishawaka Police

Department pulled him over between 7th and 8th Streets in Mishawaka. Mr. Zimmerman was placed

in handcuffs and removed from the vehicle. While being escorted to Officer Bauer’s patrol car, the

handcuffs suddenly tightened so that they cut into Mr. Zimmerman’s skin. He pulled away when this

occurred. Officer Bauer then picked Mr. Zimmerman up into the air and slammed him onto the

concrete ground, injuring his elbow. Officer Bauer then struck him on the left side of the face with a

closed fist.
        In this action, Mr. Zimmerman names only the City of Mishawaka and the Mishawaka Police

Department. In his original complaint, he sued only the City of Mishawaka, and this court explained

that municipalities cannot be held liable for damages under § 1983 unless a governmental policy or

custom caused the alleged violation of the plaintiff’s rights. Monell v. Department of Social Services, 436

U.S. 658, 694 (1978); Board of County Comm’rs v. Brown, 520 U.S. 397, 415 (1997); Pemaur v. City of

Cincinnati, 475 U.S. 469, 483 (1986). Despite being given an opportunity to do so, Mr. Zimmerman

does not allege that Officer Bauer used excessive force on him as a result of an official policy or

custom established by the City of Mishawaka. Thus, he cannot proceed against the city.

        His claim against the Mishawaka Police Department fares no better. The Mishawaka Police

Department has no separate legal existence from the City of Mishawaka, and that it is not a suable

entity. See Fain v. Wayne Cty. Auditor’s Office, 388 F.3d 257, 261 (7th Cir. 2004); Argandona v. Lake Cty.

Sheriff’s Dep’t, 2007 WL 518799, at *3 (N.D. Ind. 2007); Mishawaka Ordinance § 2-361, available at

https://library.municode.com/in/mishawaka/codes/code_of_ordinances.               As    a    result,   Mr.

Zimmerman cannot proceed against this defendant.

        This is not the first time that Mr. Zimmerman has been told that he cannot proceed against

the Mishawaka Police Department for this same conduct. In Zimmerman v. Bauer, No. 3:19-CV-610-

JD-MGG (filed Aug. 6, 2019), Mr. Zimmerman sued both the Mishawaka Police Department and

Officer Andrew Bauer. The court explained that the Mishawaka Police Department was not a suable

entity when it screened his complaint on August 13, 2019—long before he filed his amended

complaint in this action. Furthermore, it is malicious to bring multiple action against the same

defendant for the same conduct. See Lindell v. McCallum, 352 F.3d 1107, 1109 (7th Cir. 2003) (suit is

“malicious” for purposes of Section 1915A if it is intended to harass the defendant or is otherwise

abusive of the judicial process).




                                                    2
       Because the amended complaint does not state a claim, Mr. Zimmerman has already been

granted leave to amend once, and he is already proceeding against Officer Bower on an excessive force

claim based on the conduct alleged in his amended complaint in Zimmerman v. Bower, 3:19-CV-610-JD-

MGG (order dated August 13, 2019), this case will be dismissed.

       For these reasons, the court DISMISSES this pursuant to 28 U.S.C. § 1915A because the

amended complaint does not state a claim for which relief can be granted.

       SO ORDERED.

       January 27, 2020                               s/ Damon R. Leichty
                                                      Judge, United States District Court




                                                 3
